Citation Nr: 0528124	
Decision Date: 10/19/05    Archive Date: 11/01/05	

DOCKET NO.  04-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased rating for status post left knee 
cartilage repair with scars, currently evaluated at 20 
percent.  



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Esquire



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
April 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied the benefit sought 
on appeal.  The veteran expressed disagreement with the 
decision and appealed to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  
Additional medical evidence was received in March 2005, 
accompanied by a waiver of RO consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's service-connected knee condition is 
manifested by subjective complaints of pain, moderate 
limitation of motion, and complaints of pain on motion, 
without any instability or subluxation, resulting in no more 
than a moderate level of functional loss.

3.  The veteran does not have arthritis in the left knee.


CONCLUSION OF LAW

The scheduler criteria for a disability rating in excess of 
20 percent for status post left knee cartilage repair with 
scars have not been met. 38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.14, 4.40 - 4.45, 
4.71a, Diagnostic Code 5257 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been assigned a 20 percent disability rating 
for status post left knee cartilage with scars ("left knee 
disability") pursuant to Diagnostic Code 5257.  He contends 
that his left knee disability is more disabling than 
currently evaluated and has appealed for an increased rating.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: prior rating decisions; a March 2004 VA examination 
report; VA medical records from Poplar Bluff VA Medical 
Center ("VAMC"), John Cochran VAMC and Muskogee VAMC 
reflective of treatment ranging from August 1991 to January 
2004; as well as private medical records, including treatment 
reports from St. John's Regional Health Center dated from 
October 1982 to March 1999.  For the purpose of reviewing the 
medical history of the veteran's knee disorder, the Board 
also reviewed medical evidence developed in conjunction with 
prior claims, such as service medical records, surgical 
reports, VA examination reports, and private treatment 
records.  However, as noted below, it is the current severity 
of the veteran's knee disorder that is at question, and the 
older medical evidence offered nothing significant in this 
regard.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the veteran's 
claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).



A.  Increased Rating for a Left Knee Disability  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the particular disability for which the 
veteran has been service-connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions are affected, but also the anatomical 
location and symptomatology are closely analogous.  See 
38 C.F.R. §§ 4.20, 4.27.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 



In this case, the veteran's left knee disability was 
evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259 and 5257.  Diagnostic Code 
5259 provides for a 10 percent rating for the removal of 
semilunar cartilage that is symptomatic.  A 10 percent rating 
is the highest evaluation a veteran may receive under this 
Diagnostic Code.  

In lieu of limiting the veteran to a 10 percent evaluation, 
it appears that the RO utilized Diagnostic Code 5257, the 
code that rates other impairments of the knee and, in 
particular, impairments involving recurrent subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This code provides for the assignment 
of a 10 percent rating when there is slight recurrent 
subluxation or lateral instability of a knee; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.  Subluxation of the patella is "incomplete 
or partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The Board notes that the evaluation of the same disability 
under various diagnoses is generally to be avoided. 38 C.F.R. 
§ 4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  However, the Board acknowledges that pursuant to 
opinions from the VA General Counsel, arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003/5010 and 5257.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Specifically, the disability might be assigned a 
separate evaluation for degenerative joint disease, which is 
evaluated pursuant to the criteria of Diagnostic Code 5010 
for traumatic arthritis.  The criteria of Diagnostic Code 
5010 for traumatic arthritis is rated based on the criteria 
of Diagnostic Code 5003 for degenerative arthritis 
established by x-ray findings, which will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Also, a knee disorder rated under Diagnostic Code 5257 may 
involve additional disability justifying a separate rating if 
there is limitation of motion under Diagnostic Codes 5260 or 
5261 that meets the criteria for a noncompensable rating.  
Id. Therefore, if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also x-ray evidence of arthritis and/or limitation of motion, 
separate ratings are available under Diagnostic Codes 5003-
5010, 5260, and 5261.  See also VAOPGCPREC 9-98.

The Board begins its analysis of the veteran's appeal by 
analyzing whether the veteran is entitled to an increased 
rating pursuant to Diagnostic Code 5257.  In this regard, the 
evidence shows that a January 2004 Muskogee VAMC medical 
record reported that the veteran had a left knee with mild 
instability in the medial collateral ligament (MCL) and a 
positive McMurray test.  The veteran's March 2004 VA 
examination revealed that the veteran had a gait with a very 
slight limp.  The veteran was without any assistive device at 
the time of the examination and was not wearing any braces on 
his knees.  The March 2004 physical examination of the knee 
revealed mild bony hypertrophy and trace effusion.  The 
veteran's Drawer test was negative, his McMurray's test was 
slightly positive with varus stress, and his collateral 
ligaments were intact.  The examiner reported that the 
veteran's Achilles was in line and the feet showed no signs 
of unusual weight bearing.  

Based upon this evidence, the Board finds that the veteran's 
knee instability is at most mild.  Recent medical examiners 
have classified the degree of instability as mild, and the 
Board can discern no inconsistencies in the medical evidence 
indicating this classification is inappropriate.  The fact 
that the instability is currently mild is balanced by the 
fact that, historically, the veteran has had no instability 
of the knee.  See 1996 and 1998 VA examination reports.

In fact, given that the Diagnostic Code provides for a 10 
percent rating for slight lateral instability of a knee and a 
20 percent rating for moderate lateral instability, the Board 
believes that the veteran may in fact be overcompensated for 
his disability based upon objective impairment alone (not 
accounting for pain).  The 1996 rating decision that granted 
the 20 percent rating noted that no instability or 
subluxation was present, but indicated the rating was based 
on pain and moderate decrease in range of motion.  However, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, it appears the RO considered the veteran's loss of 
range of motion (even though noncompensable under the 
appropriate diagnostic codes, as discussed in more detail 
below), along with his complaints of pain, to grant him a 
disability rating consummate with a moderate disability.  In 
light of the fact that the current instability is no more 
than mild in nature, it certainly cannot be concluded that 
his disability is "severe," such as to warrant a higher 
rating under Diagnostic Code 5257. 

The veteran's left knee can also be evaluated under other 
diagnostic criteria.  If the evidence as applied to that 
criteria yields a higher evaluation, the disability may be 
assigned that higher evaluation in place of the 20 percent 
evaluation under Diagnostic Code 5257; or in certain 
instances discussed previously, may be assigned in addition 
to the veteran's current evaluation.  The Board has 
considered whether the veteran's disability can be evaluated 
under Diagnostic Code 5010 for traumatic arthritis, and finds 
that there is no competent medical evidence in the record 
that the veteran should be compensated pursuant to this 
diagnostic code.  

While some of the veteran's older medical records dated in 
October 1982 and October 1992 indicated that the veteran 
might have early degenerative joint changes, subsequent 
medical records noted no significant osteoarthritic changes.  
Specifically, x-rays in November 1992 showed unremarkable 
joint space.  X-rays in March 1994 showed no bone or joint 
pathology.  A July 1996 medical record noted that x-rays were 
taken of the veteran's left knee and there were no 
significant osteoarthritic changes.  In March 1998, x-rays 
were taken at Poplar Bluff VAMC in order to rule out 
arthritis; and these x-rays revealed no evidence of 
significant osteoarthritic changes.  In June 1998, an x-ray 
examination performed at Poplar Bluff VAMC was grossly 
negative for both knees.  Thereafter, a February 2003 medical 
record from Poplar Bluff VAMC reported two views of the left 
knee taken that showed no significant degenerative changes.  

The veteran subsequently submitted additional evidence in 
support of his claim.  One record dated in March 2004 from 
the Muskogee VAMC indicated that a two-view left knee 
examination was performed upon the veteran and it revealed a 
normal anatomy.  The Board notes that the other records 
submitted by the veteran were either previously contained in 
the file or not related to the veteran's claim.  

The only indications in the file the veteran has arthritis of 
the left knee are the June 1998 VA examination report 
indicating x-rays showed minimal degenerative changes and a 
February 2003 VA outpatient treatment record diagnosing 
"probable" arthritis.  However, the June 1998 notation is 
negated by x-rays done that same month, as well as all x-ray 
reports since then.  The same holds true for the 2003 
notation.  Arthritis is a diagnosis that must be established 
by x-ray evidence, see Diagnostic Code 5003.  As all of the 
most recent medical evidence indicates that the veteran has 
not been diagnosed with traumatic arthritis, Diagnostic Codes 
5003 and 5010 are inapplicable. 

Diagnostic Codes 5260 and 5261 apply when rating a knee 
disability in terms of the knee's limitation of motion. See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 and 5262.  The 
medical evidence of record in this case does not document 
left knee motion limited to a degree warranting assignment of 
even a noncompensable rating pursuant to Diagnostic Code 5260 
or 5261.  The Board observes that normal range of motion for 
the knee is zero degrees of extension and 140 degrees of 
flexion. See 38 C.F.R. § 4.71, Plate II.  In order to be 
eligible for a compensable evaluation, the veteran's flexion 
would need to be limited to 45 degrees or his extension to 10 
degrees.  In this case, the veteran's March 2004 examination 
revealed that flexion could occur to 95 degrees with 
complaints of pain and to 0 degrees of extension with pain; 
and that the pain experienced with range of motion occurred 
at a limiting degree.  There is also a February 2003 VA 
outpatient record showing range of motion from 0 to 80 
degrees.  As these findings do not meet the criteria for a 
compensable rating under these Diagnostic Codes, a separate 
rating cannot be assigned. 

Several of the other potentially applicable sets of criteria 
- for example, the criteria of Diagnostic Codes 5258 (for 
dislocated semilunar cartilage) and 5263 (for genu 
recurvatum) - cannot be applied in this case, for they do not 
provide for an evaluation in excess of the currently assigned 
20 percent.  The criteria of Diagnostic Code 5262, for 
impairment of the tibia and fibula, are not applicable in 
this case since the evidence of record does not indicate the 
left knee disability is manifested by malunion or nonunion of 
the tibia and fibula.  The criteria of Diagnostic Code 5256, 
for ankylosis, also are inapplicable in this case because the 
evidence of record does not indicate the veteran's left knee 
disability is manifested by ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to move his left knee, albeit 
with some limitation, so it is clearly not ankylosed.  

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's knee joint. See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran has consistently 
complained of pain in the left knee.  While the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not provide a separate rating for 
pain. Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

As noted above, despite the fact that Diagnostic Code 5257 is 
not based on limitation of motion, the RO assigned the 
current 20 percent rating to compensate the veteran for his 
decrease in range of motion (that would otherwise be 
noncompensable) and his complaints of pain.  However, despite 
the veteran's complaints, the recent medical evidence shows 
that he is, at most, slightly disabled from a functional 
standpoint.  The VA examiner reported that the veteran 
experienced pain with range of motion at a limiting degree; 
and that the veteran's range of motion was limited by pain.  
However, motion was, at most, moderately limited despite the 
veteran's complaints of pain.  There is no evidence of 
incoordination, positive lack of endurance, fatigue or 
weakness.  The veteran's gait has been noted as normal, or 
only with a "slight" limp.  He does not use supportive 
devices.  The Board notes that an addendum to the VA 
examination reported that the main factors affecting the 
veteran's left knee included pain and the lack of endurance 
equally.  While the examiner diagnosed the veteran with mild 
to moderate functional loss secondary to pain and lack of 
endurance, the Board finds that the current 20 percent rating 
adequately compensates the veteran for his knee pain in light 
of the slight to mild instability of the knee he experiences.  
In other words, the Board finds that the veteran's rating of 
20 percent took into consideration the veteran's complaints 
of pain, and was expressly assigned because of the veteran's 
pain, in light of the objective findings of slight-to-mild 
instability.  As such, there is no basis for a higher rating 
under the Rating Schedule. See 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2004); DeLuca, 8 Vet. App. at 202.  

Finally, the Board notes that the veteran's service-connected 
disability has been characterized as including scars, 
presumably from the prior knee surgeries.  There has been no 
contention, however, that the scars are of such severity as 
to warrant a separate rating, and there are no notations in 
the medical evidence from which the Board could conclude that 
such a rating would be appropriate.

B.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied in this case 
by virtue of a letter sent to the veteran in January 2004.  
This letter advised the veteran what information and evidence 
was needed to substantiate the claim decided herein, and of 
his and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The veteran has 
not alleged that the VA failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal and the Statement of the Case (SOC), the 
veteran was provided with specific information as to why his 
particular claim was denied and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's January 2004 letter did not specifically tell the 
veteran to provide any relevant evidence in his possession.  
Rather, the letter stated "[i]f there is any other evidence 
or information that you think will support your claim, please 
let us know." Regardless of the language of this request, 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  When considering the 
notification letter, the rating decision on appeal and the 
SOC, as a whole, the Board finds that the veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file also contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  In May 2005, the veteran's 
attorney indicated that all evidence pertinent to the claim 
had been submitted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded a medical examination in March 
2004, one month before the rating decision was issued, to 
obtain an opinion as to whether his left knee disability 
increased in severity such that a higher disability 
evaluation would be appropriate.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's knee disorder since he was last 
examined.  The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination report is thorough and is supported by VA 
outpatient treatment records.  

The Board finds that the VA satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Therefore, the Board considering the merits of the claim in 
this decision has not prejudiced him.


ORDER

A rating in excess of 20 percent for status post left knee 
cartilage repair with scars is denied. 



	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


